June 13, 1929. The opinion of the Court was delivered by
This is an action at law, and, under the well-established rule, we are bound by the findings of fact of the Circuit Judge, when there is any competent evidence to sustain such findings. The evidence is entirely sufficient to support the conclusions reached by Judge Grimball. The result of his decree is entirely satisfactory to this Court. It will be reported. *Page 258 
The report of the Master, E. Inman, Esq., which was approved by the Circuit Judge, goes very thoroughly into the facts of the case and it will also be reported.
The judgment of this Court is that all the exceptions be overruled, and that the judgment of the Court of Common Pleas of Greenville County be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE WATTS concurs.
MESSRS. JUSTICES STABLER and CARTER concur in result.